



UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220




                                               September 12, 2012


Ladies and Gentlemen:


Reference is made to that certain letter agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of January 23, 2009, between the United States Department of the Treasury
(the “Investor”) and the company set forth on Schedule A hereto (the
“Company”).  Further reference is made to that certain underwriting agreement
(the “Underwriting Agreement”), dated as of March 28, 2012, pursuant to which
the Investor sold its Preferred Share investment in the Company (the “Preferred
Share Resale”).  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Securities Purchase Agreement.
 
The Investor completed the Preferred Share Resale of all of the Preferred Shares
issued to the Investor pursuant to the Underwriting Agreement on the date set
forth on Schedule A hereto.  Following such time, the Company, in accordance
with the Securities Purchase Agreement, delivered a Warrant Repurchase Notice
dated as of the date set forth on Schedule A hereto to the Investor.  In
connection with the consummation, on the date hereof, of the repurchase of the
Warrant by the Company from the Investor, as contemplated by the Warrant
Repurchase Notice and Section 4.9 of the Securities Purchase Agreement:
 
(a)           The Company hereby acknowledges receipt from the Investor of the
Warrant; and
 
(b)           The Investor hereby acknowledges receipt from the Company of a
wire transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.
 
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.
 
This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.
 
 
 

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 

   
UNITED STATES DEPARTMENT OF THE TREASURY
                       
By:
/s/ Timothy G. Massad      
Name:
Timothy G. Massad      
Title:
Assistant Secretary for Financial Stability                                    
WSFS FINANCIAL CORPORATION
                                   
By:
/s/ Mark A. Turner
     
Name:
Mark A. Turner
     
Title:
President and Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A




Company Information:
 
Name of the Company:  WSFS Financial Corporation
 
Corporate or other organizational form of
the Company:  Corporation
 
Jurisdiction of organization of the Company:  Delaware
   
Information related to the Preferred Share Resale:
 
Date of Treasury’s sale of 52,625 shares of the
Preferred Shares:  March 28, 2012
   
Terms of the Warrant Repurchase:
 
Date of Warrant Repurchase Notice:  September 4, 2012
 
Aggregate purchase price for the Warrant:  $1,800,000.00



 

--------------------------------------------------------------------------------
